Citation Nr: 0907093	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-12 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints (other than right great toe), to include as a 
residual of manifestation of gouty arthritis.  

2.  Entitlement to an effective date earlier than August 29, 
2006 for the assignment of a 10 percent evaluation for 
arthritis of the great right toe, residual of gout with 
hallux valgus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to April 
1961. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative arthritis, 
finding that the Veteran had not submitted new and material 
evidence to reopen the claim.  
In a March 2008 decision the Board reopened the Veteran's 
claim for degenerative arthritis for multiple joints and 
remanded it for a VA examination to determine whether the 
condition was service connected.  

In June 2008, a supplemental statement of the case was issued 
continuing the denial of service connection for arthritis of 
the multiple joints based on a May 2008 VA examination.  The 
Veteran submitted an additional statement and outpatient 
treatment reports.  An October 2008 supplemental statement of 
the case continued the denial of service connection for 
arthritis of multiple joints. 

Also on appeal is a March 2007 rating decision in which the 
RO granted an increased rating of 10 percent for right great 
toe arthritis, residual of gout with hallux valgus, assigning 
an effective date of August 29, 2006.  In the March 2008 
decision the Board found that in May 2007 the Veteran 
submitted a valid notice of disagreement with the August 29, 
2006 effective date for an increased rating and remanded the 
claim for the RO to issue a statement of the case. 

In a separate October 2008 Supplemental Statement of the Case 
the RO denied entitlement to an earlier effective date that 
August 29, 2006 for the assigned 10 percent evaluation for 
arthritis of the great right toe, residual of gout with 
hallux valgus.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002). 

The issue of entitlement to service connection for arthritis 
of multiple joints is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 29, 2006 the RO received the Veteran's claim in 
which he argued his right toe hallux valgus was the result of 
his right toe gout which the RO accepted as a claim for 
increased rating of his right great toe disability.  This is 
the earliest document in the claims folder that may be 
accepted as a claim for increased rating.  

2.  The preponderance of the evidence does not show increased 
disability of the right toe prior to August 29, 2006. 


CONCLUSION OF LAW

The criteria for an effective date earlier than August 26, 
2006 for the 10 percent rating for arthritis, with residuals 
of gout and hallux valgus are not met. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The current appeal arises from the Veteran's disagreement 
with the August 29, 2006 effective date assigned in the March 
29, 2007 rating decision.  Following a March 2008 Board 
Remand, in April 2008, the RO provided fully compliant notice 
regarding the assignment of an effective date.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date for the grant of 
increase in disability compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the date of the receipt of 
the claim.  38 C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought. 

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).  Where a VA examination or VA hospital 
report is accepted as an informal claim for increase, the 
effective date will be the date of examination or admission.  
Where private medical evidence is accepted as an informal 
claim for increase, the effective date will be the date the 
medical evidence was received.  See 38 C.F.R. § 3.157(b)(1) 
and (2).

The date of the earliest documentation that can be accepted 
as a formal claim for increased rating is the statement 
received by the RO on August 29, 2006 wherein the Veteran 
claimed that his hallux valgus was a result of gout, which 
the RO interpreted as a claim for increased rating for the 
service-connected arthritis of the great right toe, residual 
of gout with hallux valgus. 

Treatment records, including hospital records, show 
difficulty with ambulation.  In addition, the Veteran has 
submitted numerous statements referring to his worsening 
arthritis condition.

However, the evidence of record, specifically the VA 
treatment records, demonstrates that the Veteran's problems 
with ambulation have not concerned his service-connected 
right toe.  Rather, these records show that he was treated 
for a fall in which he injured his knee, and that he 
experienced problems ambulating after heart surgery.  The 
documentation contains no complaints or observations specific 
to the right toe.  Hence, even those VA hospital records 
present cannot be construed to constitute a claim for an 
increased evaluation for the right toe disability.

Accordingly, the earliest document that can be construed as a 
claim for an increased evaluation for the right toe 
disability is the claim the Veteran submitted, and the RO 
received, in August 2006.

Moreover, his statements of worsening disability concern his 
desire to be service connected for arthritis of multiple 
joints throughout his body, without reference to worsening 
disability of the right toe, specifically, until the August 
2006 claim.  
His claim for service connection for arthritis of multiple 
joints is the subject of a remand that immediately follows 
this decision.



Prior to August 29, 2006 the Veteran was service connected 
for "arthritis of right great toe, residual of gout."  

In the March 2007 rating decision the RO granted service 
connection for hallux valgus of the right great toe and 
evaluated it with the arthritis of the right great toe, 
residual of gout, granting a 10 percent evaluation effective 
August 29, 2006, the date the Veteran's claim, which was 
construed by the RO to be a claim for increase, was received.  

Treatment records one year prior to the date of the claim and 
the February 2006 VA examination simply do not establish an 
increased disability due to hallux valgus before this time.    

The preponderance of the evidence is against the claim for 
increased rating for arthritis of the right great toe, 
residual of gout, with hallux valgus prior to August 29, 
2006; there is no reasonable doubt to be resolved, and an 
effective date earlier than August 29, 2006 for arthritis of 
the right great toe, residual of gout, with hallux valgus is 
not warranted. 


ORDER

Entitlement to an effective date earlier than August 29, 2006 
for the assignment of a 10 percent evaluation for arthritis 
of the great right toe, residual of gout with hallux valgus 
is denied. 


REMAND

The March 2008 Board Remand requested an examination 
addressing whether the Veteran's current arthritis of 
multiple joints was at least as likely as not related to the 
findings of hypertrophic osteoarthritis in the right great 
toe found five months after service in September 1961. 
The May 2008 VA examiner opined that a review of the 
orthopedic literature reveals no credible, peer reviewed 
studies that support the contention that post-traumatic 
degenerative change of one lower extremity joint may induce 
degenerative changes in another joint. He also opined that it 
was more likely than not that the Veteran's current 
thoracolumbar spine, bilateral hand, bilateral hip, bilateral 
knee, and bilateral ankle conditions and symptoms are related 
to chronic degenerative changes associated with aging, 
osteoporosis and metastatic prostate cancer.  However the 
report did not address the specific question as to whether 
the Veteran's arthritis of multiple joints was related to his 
medical history of hypertrophic osteoarthritis of the right 
great toe.  Remand is therefore required to ensure compliance 
with the March 2008 remand. See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).
  
Accordingly, the case is REMANDED for the following action:

1.  Send the record back to the same May 2008 
examiner for an opinion as to whether it is at least 
as likely as not that the Veteran's present arthritis 
in the multiple joints is caused or aggravated by any 
of the following: hypertrophic osteoarthritis of the 
right big toe in September 1961, hallux valgus 
deformity of the right great toe, gouty arthritis of 
the right great toe, or residuals of gout of the 
right great toe.

The examiner should directly discuss the December 
2004 private examination which suggests a nexus 
between gout, hallux valgus and generalized 
osteoarthritis. 

2. Following completion of the development requested, 
readjudicate the Veteran's claim.  If the benefit 
sought on appeal remains denied, the Veteran and his 
representative should be provided with a supplemental 
statement of the case (SSOC), and an appropriate 
period of time allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




 Department of Veterans Affairs


